DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note

This Corrected Notice of Allowance is submitted solely to clarify that the  reference (AW) on the IDS dated 07/11/2019 had been considered as have all other references listed on the IDS dated 07/11/2019.  No other changes or additions are present.

Response to Arguments
The 112 rejection is withdrawn based upon the claim amendments.
Applicant’s arguments, see Pgs.1-5, filed 06/10/2022, with respect to prior art rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-11 directed to invention non-elected without traverse.  Accordingly, claims 10-11 been cancelled as the claims are not linking and are not commensurate in scope with the allowable product claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 10-11 are canceled.

Allowable Subject Matter

Claims 6-9 and 12-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 6.  The closest prior art is the combination of Seki et al. (JP H05-314869), herein Seki, in view of Zangeneh-Madar et al. (Improvement of physical properties of Cu-infiltrated W compacts via electroless nickel plating of primary tungsten powder), herein Zangeneh-Madar, and Okutomi et al. (US 5,420,384), herein Okutomi.  However, the combination fails to teach that the content of the Ni alloy is 1.2 to 3.7 mass% of the contact material.  Both Seki and Zangeneh-Madar teach the Ni is at most 1 mass%.  Further, the Instant Specification shows that there is some criticality to the amount of the Ni alloy content as seen in Example 3 (1.2 mass% Ni) and Comparative Example 3 (Ni 1 mass%) in Table 1.  The amount of Ni effects the breaking strength, and the chopping current after breaking. Thus, the claims are allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784